       Case 1:20-cv-10020-GHW-BCM Document 21 Filed 08/20/21 Page 1 of 2


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
 ---------------------------------------------------------------- X        DOC #: _________________
                                                                  :        DATE FILED: 8/20/21
 JOHANNA ROSARIO,                                                 :
                                                                  :
                                                 Plaintiff,       :     1:20-cv-10020-GHW
                                                                  :
                              -against-                           :           ORDER
                                                                  :
 COMMISSIONER OF SOCIAL SECURITY,                                 :
                                                                  :
                                                 Defendant. :
                                                                  :
 ---------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         On December 22, 2020, the Court ordered the parties to “discuss whether they are willing to

consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the assigned

Magistrate Judge” and to respond within two weeks of the date of that order, as explained further in

the order. Dkt. No. 10. The parties did not respond to that order timely. Neither party requested

an extension of the deadline established in that order. As a result, on January 19, 2021, the Court

issued another order, reminding the parties of their obligations under the Court’s prior order and

directing a response “forthwith” and in any event no later than January 25, 2021. As of the date of

this order, the Court has not received a response from the parties to either order. Neither party

requested an extension of the deadline established in that order. Accordingly, the Court again

directs the parties to confer and provide their response to the Court’s December 22, 2020 order

forthwith, and in no event later than September 3, 2021.

         The Court is concerned by the parties’ failure to comply with the Court’s prior orders—in

particular, given the plaintiff’s prior status as a pro se litigant, the failure by counsel for the United

States to do so. Therefore, in addition, the Court directs that counsel for the United States write the

Court describing the steps that she took in order to comply with the Court’s prior orders and the
        Case 1:20-cv-10020-GHW-BCM Document 21 Filed 08/20/21 Page 2 of 2



justification for the Government’s decision to fail to comply with the Court’s orders, and not to seek

extensions of the deadlines established by the Court. That letter is due no later than September 1,

2021.

         SO ORDERED.


 Dated: August 20, 2021                                      ___
                                                              ____
                                                              ____
                                                              __ ____
                                                                  ___
                                                                   _ ________
                                                                         _______
                                                                            _____
                                                                               ______
                                                                                  ________
                                                                                  __
                                                    _____________________________________

                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                   2
